Case 1:21-mc-00640-GHW Document 6-5 Filed 08/05/21 Page 1 of 2

EXHIBIT 5
Case 1:21-mc-00640-GHW Document 6-5 Filed 08/05/21 Page 2 of 2

 

Exhibit 5

 

 

 

Article 467 SCC

Official text:

A. Par testament

Titre quatorziéme: Des dispositions pour cause de mort
Chapitre I: De la capacité de disposer

Art. 467

Toute personne capable de discemmement et agée de 18 ans révolus a la
faculté de disposer de ses biens par testament. dans les linutes et selon
les formes établies par la loi.

Translation into English:

A Wills

Title Fourteen: Testamentary Dispositions
Section One: Testamentary Capacity

Art. 467

Any person who has the capacity of judgement and is at least 18 years
old has the right to draw up a will disposing of his or her property in
accordance with the limits and forms prescribed by law.

 

 

 
